DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-8) in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant argues the Examiner failed to list the different groups of claims and explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.   This is not found persuasive because The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant application, Group I has a separate utility such as: determining a current decryption location to select a hotspot. Also, in the instant application, Group II has a separate utility such as: using attribute information of a hotspot as an encryption key. The related inventions are distinct because the inventions as claimed have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants and have separate classification, different fields as defined in MPEP 808.02. This difference in utility and classification would have resulted in serious burden for the Examiner during examination. 
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over CN 101360029) {Provided by Examiner], hereon referred to as Canon, in view of Karp (US 2003/0196115), and hereon referred to as Karp. 
	In regards to claim 1, Canon discloses determining a decryption geographic location of the original data to be encrypted, and selecting a hotspot within a range of the decryption geographic location (An automatic communication parameter setting starts a processing timer; after starting the processing timer, the automatic communication parameter setting unit starts a wireless communication unit and searches for a nearby wireless base states; Pg.5-Pg.9; Fig.5); and using attribute information of the hotspot as an encryption key (A wireless base station is detected, the automatic communication parameter setting unit registers an authentication method, encryption protocol and the like in a setting , 
	However, Canon does not disclose obtaining original data to be encrypted; and encrypting the original data to be encrypted to obtain ciphertext data, and sending the ciphertext data to user equipment, wherein the attribute information is available to the user equipment by the user equipment scanning the hotspot within the range of the decryption geographic location. In an analogous art Karp discloses obtaining original data to be encrypted (The wireless device is configured to receive from a wireless device data encrypted with predetermined encryption key information. Based upon the encryption key information used to encrypt the data received from the wireless device, the wireless access point assigns an Internet Protocol (IP) address to the wireless device to identify it on the network; Paragraphs 0016-0018); and encrypting the original data to be encrypted to obtain ciphertext data  (The wireless device is configured to receive from a wireless device data encrypted with predetermined encryption key information. Based upon the encryption key information used to encrypt the data received from the wireless device, the wireless access point assigns an Internet Protocol (IP) address to the wireless device to identify it on the network; Paragraphs 0016-0018), and sending the ciphertext data to user equipment, wherein the attribute information is available to the user equipment by the user equipment scanning the hotspot within the range of the decryption geographic location (The access point is detected and the encrypted data is transmitted; Paragraphs 0025-0028).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Canon, with the teachings disclosed by Karp regarding obtaining original data to be encrypted; and encrypting the original data to be encrypted to obtain ciphertext data, and sending the ciphertext data to user equipment, wherein the attribute information is available to the user equipment by the user equipment scanning the hotspot within the range of the decryption geographic location. In an analogous art Karp discloses obtaining original data to be encrypted. The suggestion/motivation of the combination would have been to provide additional security for granting network access to a visiting wireless computing device (Karp; Paragraph 0001).
	In regards to claim 2, the combination of Canon and Karp discloses wherein the attribute information comprises a physical address of the hotspot (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are well known to an ordinary skill in the art and do not include elements that would change, or enhance the functionality of the combination presented; Canon Pg.5-Pg.9; Karp Paragraphs 0016-0018; 0025-0035).
	In regards to claim 3, the combination of Canon and Karp discloses wherein the attribute information comprises a physical address of the hotspot and user identification information of the user equipment, wherein the hotspot belongs to the user equipment (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are well known to an ordinary skill in the art and do not include elements that would change, or enhance the functionality of the combination presented; Canon Pg.5-Pg.9; Karp Paragraphs 0016-0018; 0025-0035).
	In regards to claim 4, the combination of Canon and Karp discloses determining a geographic location within a preset distance from a current geographic location of the user equipment as the decryption geographic location of the original data to be encrypted; or determining the decryption geographic location of the original data to be encrypted according to a historical geographic movement track of the user equipment (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are well known to an ordinary skill in the art and do not include elements that would change, or enhance the functionality of the combination presented; Canon Pg.5-Pg.9; Karp Paragraphs 0016-0018; 0025-0035).
	In regards to claim 5, the combination of Canon and Karp discloses wherein when the original data to be encrypted is encrypted to obtain the ciphertext data and the ciphertext data is sent to the user equipment, the method further comprises: sending a hotspot name corresponding to the hotspot to the user equipment (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are well known to an ordinary skill in the art and do not include elements that would change, or enhance the functionality of the combination presented; Canon Pg.5-Pg.9; Karp Paragraphs 0016-0018; 0025-0035).
	In regards to claim 6, the combination of Canon and Karp discloses using the attribute information corresponding to the hotspot as the encryption key, encrypting the original data to be encrypted based on a preset encryption algorithm and the encryption key to obtain the ciphertext data, and sending the ciphertext data to the user equipment (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are well known to an ordinary skill in the art and do not include elements that would change, or enhance the functionality of the combination presented; Canon Pg.5-Pg.9; Karp Paragraphs 0016-0018; 0025-0035).
	In regards to claim 7, the combination of Canon and Karp discloses, wherein the original data comprises at least one of the following: relevant data information of the hotspot; user attribute information of the user equipment; and business data information stored in the network device (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are .
	In regards to claim 8, the combination of Canon and Karp discloses wherein when the original data to be encrypted is encrypted to obtain the ciphertext data and the ciphertext data is sent to the user equipment, the method further comprises: sending a preset decryption algorithm to the user equipment (The Examiner takes official notice that the limitations are common means in the art, are inherent in the combination of prior art references, are well known to an ordinary skill in the art and do not include elements that would change, or enhance the functionality of the combination presented; Canon Pg.5-Pg.9; Karp Paragraphs 0016-0018; 0025-0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495